LAW OFFICE OF TERRIH. MOTL
                                       1510 RIVER RIDGE LN., SAN ANGELO, TEXAS 76904
                                                        (325) 651-7608

BOARD CERTIFIED - FAMILY LAW                                                               TRAINED FAMILY LAW MEDIATOR
TEXAS BOARD OF LEGAL SPECIALIZATION

                                                     January 27,2015


          VIA FEDERAL EXPRESS


          Attn: Frances Hewtty, Deputy Clerk
          Court of Appeals
          Third District of Texas
          P.O. Box 12547
          Austin, TX 78711-2547

         RE:      Court of Appeals Number:        03-14-00435-CV
                  Trial Court Case Number:        CV12-004436


          Style: Leslie Otis Rolls, Jr.
                  v.

                  Susan D. Rolls


          Dear Sir/Madam:


          On behalf of my client, Susan D. Rolls, enclosed for filing as requested in your correspondence
          dated January 22, 2015, please find three paper copies of Appellee's Brief previously efiled with
          the Court (tan cover as specified).

          Although I have retired as of December 31, 2014,1 will continue as counsel for Susan D. Rolls
          through the appeals process. Please forward all correspondence regarding this case to my attention
          at: 1510 River Ridge Ln., San Angelo, TX 76904. I can also be reached via email at:
          motl.th@wcc.net. If there is anything else you may require, please feel free to contact me.

          Very truly yours,


                            :.7^
          Terri H. Motl


          THM/sab
          Enclosures
          cc:     Susan D. Rolls
                  Chad Ruback